     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                 Page 1 of 10 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

ANGELICA RASCON                               §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §       CIVIL ACTION NO. 2:21-cv-68
                                              §
PERRYTON ISD; JAMES MIRELES;                  §
READ CATES; AND                               §
MARIA GOMEZ-ROCQUE                            §
                                              §
       Defendants.                            §

                                          COMPLAINT

       Plaintiff Angelica Rascon complains of Defendants Perryton ISD, James Mireles, Read

Cates, and Dr. Maria Gomez-Rocque as follows:

                                    NATURE OF THE CASE

       1.      Angelica Rascon, an employee of Perryton ISD, has been the victim of

discrimination and retaliation as a result of actions she has taken to protect the rights of students

with disabilities within the school district. She files this lawsuit to redress these violations of

federal law, to enjoin further discrimination against her, and to protect the rights of the students

she serves.

                                            PARTIES

       2.      Plaintiff Angelica Rascon (hereinafter “Rascon”), is a citizen of the United States,

residing in Ochiltree County in the State of Texas.

       3.      Defendant Perryton Independent School District (hereinafter "PISD") is a

recipient of federal funds subject to §504 of the Rehabilitation Act and a government entity

authorized under the laws of Texas. The Perryton Independent School District Office is located

at 821 S.W. 17th Ave., Perryton, Texas 79070. Pursuant to §17.024 of the Texas Civil Practice


COMPLAINT                                                                                          1
    Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                Page 2 of 10 PageID 2



and Remedies Code, in a suit against a school district, citation may be served on the president of

the school board or on the superintendent. Therefore, PISD may be served with process by

serving James Mireles as district superintendent of PISD at 2110 S. Jefferson St., Apt. 308,

Jefferson Park Apartments, Perryton, Texas 79070, or wherever he may be found.

       4.       Defendant James Mireles (hereinafter “Mireles”) is employed as district

superintendent of PISD, and was the immediate supervisor of Rascon and the direct supervisor of

Dr. Maria Gomez-Rocque and Read Cates. Mr. Mireles may be personally served with citation at

2110 S. Jefferson St., Apt. 308, Jefferson Park Apartments, Perryton, Texas 79070, or wherever

he may be found.

       5.       Defendant Read Cates (hereinafter “Cates”) is employed as the Williams

Intermediate Principal for PISD, in Texas, and supervised by Mireles. Mr. Cates is a resident of

Beaver, Oklahoma and may be personally served with citation at the Clear Creek Ranch, HC 3,

Box 33; RR 4, Box 33; 25999 N. State Highway 23, Beaver, Oklahoma 73932; or wherever he

may be found.

       6.       Defendant Dr. Maria Gomez-Rocque (hereinafter “Rocque”) is employed as the

assistant superintendent by PISD and supervised by Mireles. Dr. Rocque may be personally

served with citation at 1710 S. Fordham St., Perryton, Texas 79070.

                                  JURISDICTION & VENUE

       7.       This court has jurisdiction pursuant to 28 U.S.C. § 1331 and 1343 because the

matters in controversy arise under the Constitution and laws of the United States.

       8.       Under 28 U.S.C. § 1391, venue is proper before this Court because the events and

omissions giving rise to the plaintiff’s claims occurred in the Northern District of Texas,

Amarillo division.




COMPLAINT                                                                                       2
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                  Page 3 of 10 PageID 3



                                  FACTUAL BACKGROUND

        9.     On February 15, 2018, special education teacher Samantha Latham (”Latham”),

for whom Rascon was a mentor, reported an incident to Rascon in which Cates placed his hands

on a student, who experiences disabilities, and maneuvered the student by his ankles down the

hallway to return him to Latham’s classroom. By law, Rascon was required to inform her

campus principal and Perryton ISD SSA Special Education Director. Rascon’s campus principal

contacted interim superintendent Robin Fulce who advised that Rascon should inform Latham to

submit an incident report to Child Protective Services. The next day, Cates and two other special

education staff members were placed on administrative leave.

        10.    On February 20, 2018, Rascon made a statement at a PISD board meeting in

which she referenced the February 15th incident, explaining that what had occurred was

misconduct requiring an investigation, in order to “do what is right for our students.” She

explained that she believed the incident required further investigation under Senate Bill 7.

        11.    On April 5, 2018, Cates returned to the Williams campus, after it was determined

by Child Protective Services that it was unclear what had happened. Cates participated in a

celebration parade around the campus posting it live on Facebook. The district communications

Director had the video removed from the Williams Facebook page.

        12.    Since Cates returned from administrative leave he has made it clear that he holds

a grudge against Rascon and Latham for their roles in reporting the incident of February 15,

2018.

        13.    On June of 2019, Rascon was recommended by the Wright Elementary campus

principal Tiffany Bietz and superintendent Dr. Tim Little for the position of assistant principal at

Wright Elementary School. The school board denied the recommendation, that Rascon become

assistant principal, referring to her role in the February 15, 2018 incident.


COMPLAINT                                                                                         3
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                 Page 4 of 10 PageID 4



       14.     In October of 2019, Cates reported to Superintendent Dr. Tim Little that Rascon

was using the PISD printer to print documents for personal use. The printer had been purchased

by and belongs to Rascon.

       15.     Also in October of 2019, after Rascon offered to train staff at the Williams

campus on the use of a communication device and app used by students with disabilities, Special

Education Director Mary Nine informed Rascon that certain teachers and paraprofessionals at the

Williams campus did not want to work with Rascon. Over the next year, the administration and

many of the staff at the Williams campus were consistently hostile toward Rascon. Cates began

refusing to permit Rascon to service students with disabilities at the Williams campus.

       16.     On October 21, 2020, as part of conducting a needs assessment for the Wright and

Williams campuses as directed by Rocque, Rascon learned that a student at the Williams

campus, with whom she had previously worked with, might be returning to the Williams campus

after virtual learning (implemented due to the Covid pandemic) had ended. Via text messages,

Rascon asked the student’s parent whether he would be returning. Because of the nature of the

student’s disability. Rascon believed that it was in the student’s best interest to return to campus.

Having evaluated and serviced the student in the past, Rascon knew that the structure and

consistency in his routine found on campus would be critical to the student’s success. However,

Cates did not want the student to return because of the student’s challenging behaviors. The next

day, Cates reported false information to Mireles and Rocque that Rascon had visited the

student’s house and convinced the parent to send the student back to school. Cates accused

Rascon of breaching confidentiality.

       17.     On October 26, 2020, Rascon was reprimanded by Rocque and Mireles for this

alleged breach of confidentiality. Rascon explained that she was a part of the student’s IEP plan,




COMPLAINT                                                                                          4
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21              Page 5 of 10 PageID 5



participated in his annual ARD meeting, and that she was responsible for his transition plan. Her

communication with the student’s parent was in no way a breach of confidentiality, which was

confirmed by Roque and Mireles, as well as Mary Nine. Even so, Rocque and Mireles explained

to Rascon that there would now be a protocol by which Rascon must get written consent from

the campus principals in order to provide services to students with disabilities or other related

services at their campuses. Roque and Mireles also informed Rascon that she did not have

permission to collaborate with her colleagues or parents regarding any student on the Williams

campus unless given permission by Cates. No other instructional coaches are subject to these

restrictions and requirements.

       18.     On October 27, 2020, when Cates walked by Rascon’s cubicle, she attempted to

apologize for having upset him. In response, Cates again accused Rascon of breaching

confidentiality, indicated that he would be reporting her to the Texas Education Association, and

that she would lose her teaching certificate.

       19.     Rascon advised Rocque of the confrontation with Cates and expressed concern

about Cates’s preference that the student not be permitted to return to campus in light of the

success that had been achieved up to that point, on campus, in addressing the student’s

behavioral issues. Rascon explained that it was not in the student’s best interest for him to be

homebound, regardless of what Cates preferred. Rocque stated it was Cates’s campus.

       20.     In a subsequent meeting with Roque, Rascon expressed concern that she was

being prohibited from providing services to students with disabilities at the Williams campus

with whom she had worked for the past three years and where she was a member of the

Individualized Education Plan team. Rascon expressed concerns that Cates’s retaliatory and




COMPLAINT                                                                                      5
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                Page 6 of 10 PageID 6



unprofessional position was resulting in the denial of special education services to those students,

to their detriment.

       21.     On November 2, 2020, Rascon met with Rocque, Mireles, Cates, and a special

education teacher. Cates stated that as far as he was concerned, Rascon was no longer part of

special education. He again accused her of breaching confidentiality by contacting the student’s

parent. Concerning the student who Cates did not want to return to campus, he stated that they

“had a plan” and could not control him if the student were to return. In the same meeting, Rascon

explained that another student who had been in virtual learning due to the Covid closure was not

eligible for homebound services and that in-person learning would be in that student’s best

interest as well. Rascon also raised concerns that having students be homebound who were not

eligible raised compliance issues.

       22.     On February 22, 2021, Rocque and Mireles met with Rascon to tell her they

believed she had been ineffective in her role as the behavioral specialist for the District during

the year. Rascon disagreed, pointing out that she can hardly be expected to be effective in her job

when she was being prohibited from providing services to students who needed them. Mireles

explained that Cates would be overseeing two additional campuses next year and that Rascon

would not be allowed to service those campuses either. At the conclusion of the meeting, Rocque

and Mireles indicated that Rascon’s contract would not be extended or renewed at the board

meeting. However, at the end of her contract in May 2022, this could be revisited based on her

ability to mend relationships. This could lead to her being reassigned to the classroom or leaving

the district. Rascon was told that her contract would be discussed by the school board in the next

day’s session; but when asked if she could visit with the Board, Mireles said it was too late to be

added to the agenda.




COMPLAINT                                                                                         6
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                 Page 7 of 10 PageID 7



          23.   On March 3, 2021, Rascon, through her attorney, gave written notice to PISD that

it appeared Rascon had been subjected to discrimination in violation of applicable federal law

after opposing various unlawful acts or practices. Since receipt of this correspondence, Rocque

has eliminated all collaboration and in-person communication with Rascon, instead sending

directives via email and disregarding previously scheduled events Rascon was to attend. After

receiving zero directives from August 2020 through March 3, 2021 to service students at the

Williams campus, Rascon has now received three such directives, all disregarding the protocols

Rocque had previously imposed.

          24.   Rocque and Mireles have added to Rascon’s responsibilities such that she is

essentially performing two full-time positions. Rascon has explained to Rocque and Mireles that

she cannot continue to work the hours necessary to complete all of the additional work they have

given her since receiving a letter from her lawyer.

                                       CAUSE OF ACTION

                    COUNT ONE – Violation of § 504 of Rehabilitation Act

          25.   Rascon incorporates by reference all of the above related paragraphs as if set forth

herein.

          26.   Section 504 incorporates the anti-retaliation provision of Title VII of the Civil

Rights Act of 1964, providing in relevant part that “the remedies, procedures, and rights set forth

in Title VII . . . shall be available to any person aggrieved by any act or failure to act by any

recipient of Federal assistance . . . .” 29 U.S.C. § 794(a)(2).

          27.   Students with disabilities serviced by Rascon, including those at the Williams

campus, were and are the beneficiaries of federal funding subject to Section 504, and Rascon

was within the zone of interest of the Act's requirements for the benefit of such students.




COMPLAINT                                                                                          7
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                   Page 8 of 10 PageID 8



       28.     The anti-retaliation provision of Title VII incorporated into § 504 prohibits

intimidation, threats, coercion, or discrimination “against any individual for the purpose of

interfering with any right or privilege secured by” the Civil Rights Act “or because he has made

a complaint, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under this part.” 34 C.F.R. § 100.7(e).

                COUNT TWO - Title II of the Americans With Disabilities Act

       29.     Title II of the ADA provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. §12132.

       30.     The Act contains an anti-retaliation clause providing that “[n]o private or public

entity shall discriminate against any individual because that individual has opposed any act or

practice made unlawful by this part . . .” and making it unlawful for any such entity to “coerce,

intimidate, threaten, or interfere with any individual . . . on account of his or her having aided or

encouraged any other individual in the exercise or enjoyment of, any right granted or protected

by the Act or this part.” 28 C.F.R. § 35.134.

       31.     Rascon has repeatedly and consistently advocated for the rights of students with

disabilities and opposed violations of those students’ rights caused primarily by the acts and

omissions of Cates in refusing to put the best interest of the student first.

       32.     In doing so, Rascon has engaged in protected activity under both Section 504 and

Title II of the ADA.

       33.     Rascon suffered adverse actions as a result of her engaging in such protected

activity including, but not limited to:




COMPLAINT                                                                                          8
     Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                 Page 9 of 10 PageID 9



                a. exclusion from working with the very students she was hired to serve and
                   collaboration with her colleagues in order to provide those services;

                b. imposition of restrictions and requirements prior to servicing students with
                   disabilities that are not imposed on any other instructional coach, including
                   the requirement to obtain written consent before servicing a student at certain
                   campuses;

                c. denial of the assistant principal position at Wright Elementary;

                d. false accusations by Cates that she was using school property for personal use
                   and that she breached student confidentiality;

                e. threats by Cates that Rascon would be reported to the Texas Education
                   Association and lose her teaching certification;

                f. threats that Rascon’s contract would be amended to exclude her role as
                   behavioral specialist, would not be renewed and/or that she would be
                   reassigned to an undesirable position within the district; and

                g. since the time PISD received notification that Rascon retained counsel,
                   unlawful discrimination and/or retaliation and imposition of additional work
                   directives that cannot reasonably be accomplished.

                                     PROXIMATE CAUSE

       34.      Plaintiff incorporates by reference all of the above related paragraphs as if set

forth herein.

       35.      Each and every, all and singular, of the foregoing acts and omissions, on the part

of the defendants, taken separately and/or collectively, jointly and severally, constitute a direct

and proximate cause of the injuries and damages set forth herein.

                                       RELIEF SOUGHT

       36.      As a direct and proximate result of the Defendants’ conduct, Plaintiff suffered

injuries and damages for which she is entitled to recover, including but not limited to:

                a. loss of educational and/or employment opportunities;

                b. mental anguish in the past;




COMPLAINT                                                                                        9
   Case 2:21-cv-00068-Z Document 1 Filed 04/13/21                  Page 10 of 10 PageID 10



                c. mental anguish in the future; and

                d. punitive damages.

        37.     Plaintiff also seeks injunctive relief to prohibit continued and further violations as

described herein.

                                 DEMAND FOR A JURY TRIAL

         38.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a jury trial

for all issues in this matter.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for judgment against the

Defendants in the manner and particulars noted above, and in an amount sufficient to fully

compensate her for the elements of damages enumerated above, judgment for damages, recovery

of attorney’s fees and costs for the preparation of trial of this cause of action and for appeal if

required, together with pre- and post-judgment interest and costs expended herein, and for such

other relief as the court in equity, deems just and proper.

                                               Respectfully submitted,
                                               YOUNG FIRM PC
                                               Jeremi K. Young, TX SBN 24013793
                                               Audrey Sirmon, TX SBN 24110369
                                               1001 S. Harrison, Suite 200
                                               Amarillo, Texas 79101
                                               Tel: (806) 331-1800; Fax: (806) 398-9095
                                               Email: jyoung@youngfirm.com
                                                        audrey@youngfirm.com

                                               By: /s/ Jeremi K. Young
                                                       Jeremi K. Young
                                               ATTORNEYS FOR PLAINTIFF




COMPLAINT                                                                                          10
